Pope, Judge.
Defendant was convicted of selling cocaine to an undercover officer and possession of cocaine with intent to distribute. He appeals the trial court’s denial of his motion for new trial on the general *387grounds.
Decided September 13, 1988.
G. Scott Sampson, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Nancy A. Grace, Assistant District Attorneys, for appellee.
At trial, an undercover agent identified defendant as the individual who made a sale of cocaine to him earlier in the day on the date of defendant’s arrest. The arresting officers testified that, after struggling to resist arrest, defendant tossed out of his pocket a package containing twenty-three bags of cocaine. A search of defendant’s rented room uncovered cocaine-related paraphernalia, approximately one-half pound of marijuana and over eight grams of cocaine. Also recovered was the money paid to defendant by the undercover agent earlier in the day, which was identified by pre-recorded serial numbers. Officers also found a number of rent receipts from the landlord made out to a different name. One officer testified an investigation revealed the room was, in fact, rented only to defendant but the landlord had been asked to prepare the rent receipts under a different name. Defendant’s sole defense was mistaken identity. Defendant denied he had made the sale of cocaine to the undercover agent and offered an alibi for his whereabouts at the time the sale took place. However, defendant presented no other witnesses in support of his alibi. Defendant claimed the contraband was either planted by the arresting officers or was left in the rented room by its previous occupant. Defendant was impeached by evidence showing he had earlier been convicted of a felony after pleading guilty to burglary.
“[A] review of the record in this case in the light most favorable to the prosecution shows that a rational factfinder could have found beyond a reasonable doubt that . . . [defendant] was guilty of the crime .... Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).” Thurman v. State, 255 Ga. 286, 288 (336 SE2d 746) (1985). Thus, the trial court properly denied defendant’s motion for new trial.

Judgment affirmed.


McMurray, P. J., and Benham, J., concur.